Opinion delivered May 25th, 1874, by
Sharswood, J.
Parol evidence Was unquestionably admissible to show what was the “extent of the McKinstry farm occupied and farmed by Wm. Brown,” at the date of the will of the testator, Adam Hohe, and that the descriptive addition to the devise, “containing eight fields,” was a mistake. If this was, shown it would fall within the rule Falsa de-monstraiio non docet. But it is very plain that this was a question for the jury. However clearly the parol evidence might establish the fact that the McKinstry farm occupied and farmed by Wm. Brown, at the date of the will contained nine fields — and not eight, as described — the credibility of that evidence, and the application of it to the case, must be determined by the jury, under instructions as to its legal effect by the court. We think, therefore, that the learned judge below fell into an error in directing a verdict for the plaintiff, which established that the McKinstry farm did consist of nine fields, and not eight, as described in the will.
Judgment reversed and a venire facias de novo awarded.